      Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 1 of 27
       Case 1:19-cv-01704-JSR Document 336 Filed 12/11/1 u s ~ ~ 3
                                                         DOCUMENT .                             ,
                                                                          ELECTRONICALLY Fll.,ED
                             UNITED STATES DISTRICT COURT                 DOC #: _ _~-l--1-r.,.__
                            SOUTHERN DISTRICT OF NEW YO                   DATE fTlED:


 IN RE GSE BONDS ANTITRUST
                                                          Case No. 1: l 9-cv-01704 (JSR)
 LITIGATION



              , AMENDED PROPOSED PRELIMINARY APPROVAL ORDER

          WHEREAS, Plaintiffs Joseph M. Torsella, in his official capacity as the Treasurer of the

Commonwealth of Pennsylvania and statutory custodian of all Commonwealth Funds; City of

Birmingham Retirement and Relief System; Electrical Workers Pension Fund Local 103,

I.B.E.W.; and Local 103, I.B.E.W. Health Benefit Plan ("Plaintiffs") on behalf of themselves and

the other members of the Settlement Class, and Goldman Sachs & Co. LLC ("Goldman Sachs")

have determined to settle all claims asserted against Goldman Sachs and its predecessors,

successors, assigns, subsidiaries, and affiliates, in this Action with prejudice on the terms and

conditions set forth in the Stipulation and Agreement of Settlement, dated November 14, 2019 (the

"Stipulation"), subject to approval of this Court (the "Settlement");

          WHEREAS, Plaintiffs have made applications, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, for an order preliminarily approving the Settlement in accordance with the

Stipulation, and approving notice of the Settlement to the Settlement Class as more fully described

herein;

          WHEREAS, the Court has considered: (i) Plaintiffs' motion for preliminary approval of

the Settlement and the papers filed and arguments made in connection therewith; and (ii) the

Stipulation and the exhibits attached thereto;

          WHEREAS, following the preliminary approval hearing, the Parties agreed to amend the

definition of "Investment Vehicles" in ,i1 (v) of the Stipulation to mean "(i) any company or pooled
      Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 2 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 2 of 13



investment fund in which a Defendant has or may have a direct or indirect interest, or as to which

its affiliates may act as an investment advisor, but of which a Defendant or its respective affiliates

is not a majority owner or does not hold a majority beneficial interest, including, but not limited

to mutual fund families, exchange-traded funds, fund of funds, and hedge funds; and (ii) any

Employee Benefit Plan as to which a Defendant or its affiliates acts as an investment advisor or

otherwise may be a fiduciary; provided, however, that under no circumstances may a Defendant

(or any of its direct or indirect parents, subsidiaries, affiliates, or divisions) receive a distribution

from the Settlement Fund through an Investment Vehicle;" and

        WHEREAS, unless otherwise defined herein, all capitalized terms contained in this Order

shall have the same meanings as they have in the Stipulation;

        NOW THEREFORE, IT IS HEREBY ORDERED:

        1.      Preliminary Approval of the Settlement-Pursuant to Fed. R. Civ. P. 23(e)(l)(B),

based on "the parties' showing that the court will likely be able to (i) approve the proposal[ s] under

Rule 23(e)(2); and (ii) certify the class for purposes of judgment on the proposal[s]," the Court

hereby preliminarily approves the Settlement, as embodied in the Stipulation, and "direct[s] notice

in a reasonable manner to all class members who would be bound by the proposal[s]," as described

below. Fed. R. Civ. P. 23(e)(l)(B); id. at (i)-(ii).

        2.      Settlement Hearing - The Court will hold a settlement hearing (the "Settlement

Hearing") on February 28, 2020 at 2:00 p.m. at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl St., New York, NY 10007, Courtroom 14B, for the following purposes:

(i) to determine whether the proposed Settlement on the terms and conditions provided for in the

Stipulation is fair, reasonable, and adequate to the Settlement Class, and should be approved by

the Court; (ii) to determine whether the Judgment substantially in the form attached as Exhibit B




                                                    2
      Case
       Case1:19-cv-01704-JSR
             1:19-cv-01704-JSR Document
                                Document337
                                         336 Filed
                                             Filed 12/12/19 Page 33 of
                                                   12/11/19 Page    of 13
                                                                       27




to the Stipulation should be entered dismissing the Action with prejudice against Goldman Sachs;

(iii) to determine whether the proposed Plan of Distribution for the proceeds of the Settlement is

fair and reasonable and should be approved; (iv) to determine whether the application for an award

of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs

should be approved; and (v) to consider any other matters that may properly be brought before the

Court in connection with the Settlement. Notice of the Settlement and the Settlement Hearing

shall be given to Settlement Class Members as set forth in ~4 of this Order.

       3.      The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as are agreed

to, if appropriate, without further notice to the Settlement Class.

        4.     Retention of Claims Administrator and Manner of Giving Notice - Co-Lead

Counsel are hereby authorized to retain A.B. Data, Ltd. (the "Claims Administrator") to

disseminate notice to the Settlement Class, process Claims, and administer the Settlement, as more

fully set forth below. Notice of the Settlement and the Settlement Hearing shall be given as follows:

                (a)    Commencing not later than 10 business days after the date of entry,of this

Order (the ''Notice Date"), the Claims Administrator shall cause a copy of the Notice and the Claim

Form (together, the "Notice Packet"), substantially in the forms attached as Exhibits A-1 and A-2

to the Stipulation respectively, to be mailed to the members of the Settlement Class who can be

identified through reasonable effort;




                                                  3
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 4 of 27
       Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 4 of 13



               (b)     Contemporaneously with the mailing of the Notice Packet, the Claims

Administrator shall cause copies of the Notice and the Claim Form to be posted on the website

developed for this Action, www.GSEBondAntitrustSettlement.com, from which copies of the

Notice and Claim Form can be downloaded;

               (c)     As soon as practicable after the mailing of the Notice Packet, the Claims

Administrator shall cause the Publication Notice, substantially in the form attached as Exhibit A-

3 to the Stipulation, to be published, at minimum, once each in The Wall Street Journal, The New

York Times, The Financial Times, and The Bond Buyer and to be transmitted once over the PR

Newswire, as well as implement purchased banner ads on Zacks.com and Barchart.com; and

               (d)     Prior to the Settlement Hearing, Co-Lead Counsel shall file with the Court

proof, by affidavit or declaration, of such mailing and publication.

        5.     Approval of Form and Content of Notice - The Court: (i) approves, as to form

and content, the Notice, the Claim Form, and the Publication Notice, substantially in the forms

attached as Exhibits A-1, A-2, and A-3 to the Stipulation respectively; and (ii) finds that the

mailing and distribution of the Notice, posting of the Notice and Claim Form on the Settlement

Website, and the publication of the Publication Notice in the manner and form set forth in ,r4 of

this Order (a) is the best notice practicable under the circumstances; (b) constitutes notice that is

reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

proposed Settlement (including the Releases to be provided thereunder); of the application for an

award of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for

Plaintiffs; of their right to object to the Settlement, Plan of Distribution, and/or application for an

award of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for

Plaintiffs; and of their right to appear at the Settlement Hearing; (c) constitutes due, adequate, and




                                                  4
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 5 of 27
        Case 1:19-cv-0l704-JSR Document 336 Filed 12/11/19 Page 5 of 13



sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement;

and (d) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United

States Constitution (including the Due Process Clause), and all other applicable law and rules. The

date and time of the Settlement Hearing shall be included in the Notice before it is mailed and

Publication Notice before it is published.

       6.      Nominee Procedures - Co-Lead Counsel and the Claims Administrator shall use

reasonable efforts to give notice to nominee owners, such as brokerage firms and other persons or

entities who or which transacted for the beneficial interest of persons or organizations other than

themselves ("Nominees"), but not as beneficial owners. Nominees shall be requested to either:

(i) within seven (7) days of receipt of the Notice, request from the Claims Administrator sufficient

copies of the Notice to forward to all such beneficial owners and within seven (7) calendar days

of receipt of those Notices, forward them to all such beneficial owners; or (ii) within seven (7)

days ofreceipt of the Notice, provide a list of the names and addresses of all such beneficial owners

to the Claims Administrator for prompt distribution.

               (a)     For Nominees who chose the first option (i.e., elect to mail the Notice

Packets directly to beneficial owners), the Claims Administrator shall forward the same number

of Notice Packets to such Nominees, and request that the Nominees, within seven (7) calendar

days of receipt of the Notice Packets, mail the Notice Packets to their beneficial owners;

               (b)     For Nominees who chose the second option (i.e., provide a list of names

and addresses of beneficial owners to the Claims Administrator), the Claims Administrator shall

promptly mail a copy of the Notice Packet to each of the beneficial owners whose names and

addresses the Nominee supplied, provided the Claims Administrator did not previously mail

Notice to such beneficial owners;




                                                  5
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 6 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 6 of 13



               (c)    Upon full and timely compliance with this Order, Nominees who mail the

Notice Packets to beneficial owners may seek reimbursement of their reasonable expenses actually

incurred in complying with this Order by providing the Claims Administrator with proper

documentation supporting the expenses for which reimbursement is sought.            Such properly

documented expenses incurred by Nominees in compliance with the terms of this Order shall be

paid from the Settlement Fund.

       7.      CAFA Notice - As provided in the Stipulation, pursuant to the Class Action

Fairness Act, 28 U.S.C. §§1715 et seq. ("CAFA"), no later than ten (10) days following the filing

of the Stipulation with the Court, Goldman Sachs, at its own cost, shall serve proper notice of its

proposed Settlement upon those who are entitled to such notice pursuant to CAFA. No later than

seven (7) days before the Settlement Hearing, Goldman Sachs shall cause to be filed with the Court

proof, by affidavit or declaration, regarding compliance with CAF A § l 715(b).

       8.      Participation in the Settlement - Settlement Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

Fund must complete and submit a Claim Form in accordance with the instructions contained

therein. Unless the Court orders otherwise, all Claim Forms must be submitted on or before

February 5, 2020. Notwithstanding the foregoing, Co-Lead Counsel shall have the discretion, but

not the obligation, to accept late-submitted claims for processing by the Claims Administrator so

long as distribution of the proceeds of the Settlement Fund or Net Settlement Fund is not materially

delayed. By submitting a Claim Form, a person or entity shall be deemed to have submitted to the

jurisdiction of the Court with respect to his, her, or its Claim and the subject matter of the

Settlement.




                                                 6
      Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 7 of 27
         Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 7 of 13




        9.      Each Claim Form submitted must satisfy the following conditions: (i) it must be

properly completed, signed, and submitted in a timely manner in accordance with the provisions

of the preceding paragraph; (ii) it must include any supporting documentation, as is deemed

adequate by Co-Lead Counsel or the Claims Administrator, for the transactions reported therein;

(iii) if the person executing the Claim Form is acting in a representative capacity, a certification of

his, her, or its current authority to act on behalf of the Settlement Class Member must be included

in the Claim Form to the satisfaction of Co-Lead Counsel or the Claims Administrator; and (iv)

the Claim Form must be complete and contain no material deletions or modifications of any of the

printed matter contained therein and must be signed under penalty of perjury. Notwithstanding

the foregoing, Co-Lead Counsel shall have the right, but not the obligation, to waive what they

deem to be formal or technical defects in any Claims submitted in the interest of achieving

substantial justice.

        10.     Any Settlement Class Member who or which does not timely and validly submit a

Claim Form or whose Claim is not otherwise approved by the Court: (i) shall be deemed to have

waived his, her, or its right to share in the Net Settlement Fund; (ii) shall be forever barred from

participating in any distributions therefrom; (iii) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders, and judgments in the Action

relating thereto, including, without limitation, the Judgment or Alternate Judgment, if applicable,

and the Releases provided for therein, whether favorable or unfavorable to the Settlement Class;

and (iv) will be barred from commencing, maintaining, or prosecuting any of the Settled Claims

against each and all of the Released Parties, as more fully described in the Stipulation and Notice.

        11.     Exclusion from the Settlement Class -Any member of the Settlement Class who

or which wishes to exclude himself, herself, or itself from the Settlement Class must request




                                                  7
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 8 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 8 of 13



exclusion in writing and in the manner set forth in the Notice, which shall provide that: (i) any

such request for exclusion from the Settlement Class must be mailed or delivered, such that it is

received by the Claims Administrator at GSE Bond Antitrust Settlement Exclusions c/o A.B. Data,

Ltd., P.O. Box 173001, Milwaukee, WI 53217 on or before January 16, 2020; and (ii) each such

request must: (a) state the name, address, and telephone number of the person or entity seeking

exclusion, and in the case of entities, the name and telephone number of the appropriate contact

person; (b) state that such person or entity requests to be excluded from the Goldman Sachs

Settlement Class in the Action (In re GSE Bonds Antitrust Litigation, Lead Case No. 1: l 9-cv-

01704-JSR (S.D.N.Y.)); (c) provide documents sufficient to prove membership in the Settlement

Class; and (d) be signed by such person or entity requesting the exclusion or an authorized

representative, as well as proof of authorization to submit the request for exclusion if submitted by

an authorized representative. The request for exclusion shall be invalid and have no legal or

binding force or effect unless it provides the required information and is made within the time

stated above, or the request for exclusion is otherwise accepted by the Court.

        12.    Any person or entity who or which requests to be and is excluded from the

Settlement Class shall not be entitled to receive any payment out of the Net Settlement Fund as

described in the Stipulation and Notice.

        13.    Appearance and Objections at Settlement Hearing - Any Settlement Class

Member who or which has not requested exclusion from the Settlement Class may enter an

appearance in the Action, at his, her, or its own expense, individually or through counsel of his,

her, or its own choice, by filing with the Clerk of Court a notice of appearance, and serving copies

of such notice of appearance on Co-Lead Counsel and Goldman Sachs' Counsel at the addresses

set forth in 114 of this Order, such that they are received on or before January 16, 2020, or as the




                                                  8
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 9 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 9 of 13



Court may otherwise direct. Any Settlement Class Member who does not enter an appearance will

be represented by Co-Lead Counsel.

       14.     Any Settlement Class Member may file a written objection to the proposed

Settlement, proposed Plan of Distribution, and/or application for an award of attorneys' fees,

reimbursement of Litigation Expenses, and any service awards for Plaintiffs and appear and show

cause, if he, she, or it has any cause, why any of the foregoing should not be approved; provided,

however, that no Settlement Class Member shall be heard or entitled to contest the approval of the

terms and conditions of any aspect of the proposed Settlement, proposed Plan of Distribution,

and/or application for an award of attorneys' fees, reimbursement of Litigation Expenses, and any

service awards for Plaintiffs, unless that person or entity has filed a written objection with the

Court and served copies of such objection on Co-Lead Counsel and Goldman Sachs' Counsel at

the addresses set forth below such that they are received on or before January 16, 2020, or as the

Court may otherwise direct.

                       Co-Lead Counsel                              Goldman Sachs' Counsel

   Scott+Scott Attorneys at Law         Lowey Dannenberg,          Sullivan & Cromwell LLP
               LLP                               P.C.             Attn: Richard C. Pepperman
   Attn: Christopher M. Burke         Attn: Vincent Briganti                    II
        600 W. Broadway                  44 South Broadway              125 Broad Street
           Suite 3300                         Suite 1100             New York, NY 10004
      San Diego, CA 92101             White Plains, NY 10601       peppermanr@sullcrom.com
     cburke@scott-scott.com            v briganti@lowey.com

       15.     Any objections, filings, or other submissions by the objecting Settlement Class

Member must: (i) state the name, address, and telephone number of the person or entity objecting

and must be signed by the Settlement Class Member (an attorney's signature is not sufficient);

(ii) state the name of the Action (In re GSE Bonds Antitrust Litigation, Lead Case No. 1: 19-cv-

01704-JSR (S.D.N.Y.)) and the settlement to which the objection applies; (iii) contain a statement




                                                9
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 10 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 10 of 13



of the Settlement Class Member's objection or objections, and the specific reasons for each

objection, including any legal and evidentiary support the Settlement Class Member wishes to

bring to the Court's attention; (iv) state whether the objection applies only to the Settlement Class

Member, a specific subset of the Settlement Class, or the entire Settlement Class; and (v) include

documents sufficient to prove the Settlement Class Member's membership in the Settlement Class.

Objectors who enter an appearance and desire to present evidence at the Settlement Hearing in

support of their objection must also include in their written objection or notice of appearance the

identity of any witnesses they may call to testify and any exhibits they intend to introduce into

evidence at the hearing.

       16.     Any Settlement Class Member who or which does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her, or its right to object to any

aspect of the proposed Settlement, proposed Plan of Distribution, and/or application for an award

of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs,

and shall be forever barred and foreclosed from objecting to the fairness, reasonableness, or

adequacy of any of the foregoing from otherwise being heard concerning any of the foregoing in

this or any other proceeding.

        17.    Notice and Administration Costs - All reasonable Notice and Administration

Costs up to $250,000 shall be paid as set forth in the Stipulation without further order of the Court.

Any Notice and Administration Costs in excess of $250,000 may be paid from the Settlement Fund

only with the approval of the Court.

        18.    Settlement Fund - The contents of the Settlement Fund held by Huntington

National Bank (which the Court approves as the Escrow Agent), shall be deemed and considered

to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until




                                                  10
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 11 of 27
         Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 11 of 13



such time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the

Court.

         19.   Taxes - Co-Lead Counsel are authorized and directed to prepare any tax returns

and any other tax reporting form for or in respect to the Settlement Fund, to pay from the

Settlement Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform

all obligations with respect to Taxes and any reporting or filings in respect thereof without further

order of the Court in a manner consistent with the provisions of the Stipulation.

         20.   Termination of Settlement - If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

to occur, this Order shall be vacated, rendered null and void and be of no further force and effect,

except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

rights of Plaintiffs, the other Settlement Class Members, and Goldman Sachs, and the Parties shall

revert to their respective positions in the Action as of October 2, 2019, as provided in the

Stipulation.

         21.   Use of This Order - Neither this Order, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Distribution contained therein (or

any other plan of Distribution that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith): (i) shall be offered against any of the Released Parties as evidence of, or construed as,

or deemed to be evidence of any presumption, concession, or admiss~on by any of the Released

Parties with respect to the truth of any fact alleged by Plaintiffs or the validity of any claim that

was or could have been asserted, or the deficiency of any defense that has been or could have been




                                                 11
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 12 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 12 of 13



asserted, in this Action or in any other litigation, or of any liability, negligence, fault, or other

wrongdoing of any kind of any of the Released Parties or in any way referred to for any other

reason as against any of the Released Parties, in any civil, criminal, or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; (ii) shall be offered against any of the Settling Plaintiff Parties, as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Settling Plaintiff Parties that any of their claims are without merit, that any of the Released
                                                                           '
Parties had meritorious defenses, or that damages recoverable under the operative complaint would

not have exceeded the Settlement Amount, or with respect to any liability, negligence, fault, or

wrongdoing of any kind, or in any way referred to for any other reason as against any of the Settling

Plaintiff Parties, in any civil, criminal, or administrative action or proceeding, other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation; or (iii) shall be

construed against any of the Released Parties or Settling Plaintiff Parties as an admission,

concession, or presumption that the consideration to be given under the Settlement represents the

amount which could be or would have been recovered after trial; provided, however, that if the

Stipulation is approved by the Court, the Parties, the Released Parties, the Settling Plaintiff Parties,

and their respective counsel may refer to it to effectuate the protections from liability granted

thereunder or otherwise to enforce the terms of the Settlement.

        22.     All proceedings in the Action with respect to Released Parties are stayed until

further order of the Court, except as may be necessary to implement the Settlement set forth in the

Stipulation or comply with the terms thereof.           Pending final determination of whether the

Settlement set forth in the Stipulation should be approved, each Plaintiff and each Settlement Class

Member, either directly, representatively, or in any other capacity, is enjoined from prosecuting in




                                                   12
             Case
              Case1:19-cv-01704-JSR
                    1:19-cv-01704-JSR Document
                                       Document 337
                                                336 Filed
                                                    Filed 12/12/19 Page13
                                                          12/11/19 Page 13ofof13
                                                                               27




     any forum any Settled Claim or assisting any third party in commencing or maintaining any suit

     against any Released Parties related in any way to any Settled Claim.

              23.    Supporting Papers - Co-Lead Counsel shall file the opening papers in support of

     final approval of the proposed Settlement, the Plan of Distribution, and the application for an award

     of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs no

     later than January 6, 2020; and reply papers, if any, shall be filed no later than February 18, 2020.

              24.    Summary of Deadlines - The Settlement, as preliminarily approved in this Order,

     shall be administered according to their terms pending the Settlement Hearing. Deadlines arising

     under the Settlement and this Order include, but are not limited to, the following:

        •     Notice: to commence not later than 10 business days after entry of this Order ("Notice
              Date");

         •    Application for attorneys' fees and Litigation Expenses ("Fee Application"): January 6,
              2020;

         •    Motion for Final Approval of the Settlement ("Final Approval Motion"): January 6, 2020;

         •    Objection Deadline: January 16, 2020;

         •    Opt-Out Deadline: January 16, 2020;

         •    Claims Deadline: February 5, 2020;

         •    Replies in Support of Final Approval and Fee Motion: February 18, 2020; and

         •    Settlement Hearing: February 28, 2020 at 2:00 p.m.

              25.    The Court retains jurisdiction to consider all further applications arising out of or




                                                                        g_Af~-
     connected with the proposed Settlement.      A   :::--#b_ .                              /L ,-J.J .
                                                                                                 A



--            .1,. i ~                           I'~~                   &    ~                ~\ ~
~             SOORDEREJ5\.~                    ~ ~
                                                               H ~ S. RAKOFF
                                                               United States District Judge
     DATED:



                                                         13
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 14 of 27
       Case 1:19-cv-01704-JSR Document 336 Filed 12/11/1 u s ~ ~ 3
                                                         DOCUMENT .                             ,
                                                                          ELECTRONICALLY Fll.,ED
                             UNITED STATES DISTRICT COURT                 DOC #: _ _~-l--1-r.,.__
                            SOUTHERN DISTRICT OF NEW YO                   DATE fTlED:


 IN RE GSE BONDS ANTITRUST
                                                          Case No. 1: l 9-cv-01704 (JSR)
 LITIGATION



              , AMENDED PROPOSED PRELIMINARY APPROVAL ORDER

          WHEREAS, Plaintiffs Joseph M. Torsella, in his official capacity as the Treasurer of the

Commonwealth of Pennsylvania and statutory custodian of all Commonwealth Funds; City of

Birmingham Retirement and Relief System; Electrical Workers Pension Fund Local 103,

I.B.E.W.; and Local 103, I.B.E.W. Health Benefit Plan ("Plaintiffs") on behalf of themselves and

the other members of the Settlement Class, and Goldman Sachs & Co. LLC ("Goldman Sachs")

have determined to settle all claims asserted against Goldman Sachs and its predecessors,

successors, assigns, subsidiaries, and affiliates, in this Action with prejudice on the terms and

conditions set forth in the Stipulation and Agreement of Settlement, dated November 14, 2019 (the

"Stipulation"), subject to approval of this Court (the "Settlement");

          WHEREAS, Plaintiffs have made applications, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, for an order preliminarily approving the Settlement in accordance with the

Stipulation, and approving notice of the Settlement to the Settlement Class as more fully described

herein;

          WHEREAS, the Court has considered: (i) Plaintiffs' motion for preliminary approval of

the Settlement and the papers filed and arguments made in connection therewith; and (ii) the

Stipulation and the exhibits attached thereto;

          WHEREAS, following the preliminary approval hearing, the Parties agreed to amend the

definition of "Investment Vehicles" in ,i1 (v) of the Stipulation to mean "(i) any company or pooled
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 15 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 2 of 13



investment fund in which a Defendant has or may have a direct or indirect interest, or as to which

its affiliates may act as an investment advisor, but of which a Defendant or its respective affiliates

is not a majority owner or does not hold a majority beneficial interest, including, but not limited

to mutual fund families, exchange-traded funds, fund of funds, and hedge funds; and (ii) any

Employee Benefit Plan as to which a Defendant or its affiliates acts as an investment advisor or

otherwise may be a fiduciary; provided, however, that under no circumstances may a Defendant

(or any of its direct or indirect parents, subsidiaries, affiliates, or divisions) receive a distribution

from the Settlement Fund through an Investment Vehicle;" and

        WHEREAS, unless otherwise defined herein, all capitalized terms contained in this Order

shall have the same meanings as they have in the Stipulation;

        NOW THEREFORE, IT IS HEREBY ORDERED:

        1.      Preliminary Approval of the Settlement-Pursuant to Fed. R. Civ. P. 23(e)(l)(B),

based on "the parties' showing that the court will likely be able to (i) approve the proposal[ s] under

Rule 23(e)(2); and (ii) certify the class for purposes of judgment on the proposal[s]," the Court

hereby preliminarily approves the Settlement, as embodied in the Stipulation, and "direct[s] notice

in a reasonable manner to all class members who would be bound by the proposal[s]," as described

below. Fed. R. Civ. P. 23(e)(l)(B); id. at (i)-(ii).

        2.      Settlement Hearing - The Court will hold a settlement hearing (the "Settlement

Hearing") on February 28, 2020 at 2:00 p.m. at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl St., New York, NY 10007, Courtroom 14B, for the following purposes:

(i) to determine whether the proposed Settlement on the terms and conditions provided for in the

Stipulation is fair, reasonable, and adequate to the Settlement Class, and should be approved by

the Court; (ii) to determine whether the Judgment substantially in the form attached as Exhibit B




                                                    2
     Case 1:19-cv-01704-JSR
       Case  1:19-cv-01704-JSRDocument
                               Document337
                                        336 Filed
                                             Filed12/12/19
                                                   12/11/19 Page
                                                            Page 16
                                                                 3 ofof13
                                                                        27




to the Stipulation should be entered dismissing the Action with prejudice against Goldman Sachs;

(iii) to determine whether the proposed Plan of Distribution for the proceeds of the Settlement is

fair and reasonable and should be approved; (iv) to determine whether the application for an award

of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs

should be approved; and (v) to consider any other matters that may properly be brought before the

Court in connection with the Settlement. Notice of the Settlement and the Settlement Hearing

shall be given to Settlement Class Members as set forth in ~4 of this Order.

       3.      The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as are agreed

to, if appropriate, without further notice to the Settlement Class.

        4.     Retention of Claims Administrator and Manner of Giving Notice - Co-Lead

Counsel are hereby authorized to retain A.B. Data, Ltd. (the "Claims Administrator") to

disseminate notice to the Settlement Class, process Claims, and administer the Settlement, as more

fully set forth below. Notice of the Settlement and the Settlement Hearing shall be given as follows:

                (a)    Commencing not later than 10 business days after the date of entry,of this

Order (the ''Notice Date"), the Claims Administrator shall cause a copy of the Notice and the Claim

Form (together, the "Notice Packet"), substantially in the forms attached as Exhibits A-1 and A-2

to the Stipulation respectively, to be mailed to the members of the Settlement Class who can be

identified through reasonable effort;




                                                  3
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 17 of 27
       Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 4 of 13



               (b)     Contemporaneously with the mailing of the Notice Packet, the Claims

Administrator shall cause copies of the Notice and the Claim Form to be posted on the website

developed for this Action, www.GSEBondAntitrustSettlement.com, from which copies of the

Notice and Claim Form can be downloaded;

               (c)     As soon as practicable after the mailing of the Notice Packet, the Claims

Administrator shall cause the Publication Notice, substantially in the form attached as Exhibit A-

3 to the Stipulation, to be published, at minimum, once each in The Wall Street Journal, The New

York Times, The Financial Times, and The Bond Buyer and to be transmitted once over the PR

Newswire, as well as implement purchased banner ads on Zacks.com and Barchart.com; and

               (d)     Prior to the Settlement Hearing, Co-Lead Counsel shall file with the Court

proof, by affidavit or declaration, of such mailing and publication.

        5.     Approval of Form and Content of Notice - The Court: (i) approves, as to form

and content, the Notice, the Claim Form, and the Publication Notice, substantially in the forms

attached as Exhibits A-1, A-2, and A-3 to the Stipulation respectively; and (ii) finds that the

mailing and distribution of the Notice, posting of the Notice and Claim Form on the Settlement

Website, and the publication of the Publication Notice in the manner and form set forth in ,r4 of

this Order (a) is the best notice practicable under the circumstances; (b) constitutes notice that is

reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

proposed Settlement (including the Releases to be provided thereunder); of the application for an

award of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for

Plaintiffs; of their right to object to the Settlement, Plan of Distribution, and/or application for an

award of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for

Plaintiffs; and of their right to appear at the Settlement Hearing; (c) constitutes due, adequate, and




                                                  4
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 18 of 27
        Case 1:19-cv-0l704-JSR Document 336 Filed 12/11/19 Page 5 of 13



sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement;

and (d) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United

States Constitution (including the Due Process Clause), and all other applicable law and rules. The

date and time of the Settlement Hearing shall be included in the Notice before it is mailed and

Publication Notice before it is published.

       6.      Nominee Procedures - Co-Lead Counsel and the Claims Administrator shall use

reasonable efforts to give notice to nominee owners, such as brokerage firms and other persons or

entities who or which transacted for the beneficial interest of persons or organizations other than

themselves ("Nominees"), but not as beneficial owners. Nominees shall be requested to either:

(i) within seven (7) days of receipt of the Notice, request from the Claims Administrator sufficient

copies of the Notice to forward to all such beneficial owners and within seven (7) calendar days

of receipt of those Notices, forward them to all such beneficial owners; or (ii) within seven (7)

days ofreceipt of the Notice, provide a list of the names and addresses of all such beneficial owners

to the Claims Administrator for prompt distribution.

               (a)     For Nominees who chose the first option (i.e., elect to mail the Notice

Packets directly to beneficial owners), the Claims Administrator shall forward the same number

of Notice Packets to such Nominees, and request that the Nominees, within seven (7) calendar

days of receipt of the Notice Packets, mail the Notice Packets to their beneficial owners;

               (b)     For Nominees who chose the second option (i.e., provide a list of names

and addresses of beneficial owners to the Claims Administrator), the Claims Administrator shall

promptly mail a copy of the Notice Packet to each of the beneficial owners whose names and

addresses the Nominee supplied, provided the Claims Administrator did not previously mail

Notice to such beneficial owners;




                                                  5
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 19 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 6 of 13



               (c)    Upon full and timely compliance with this Order, Nominees who mail the

Notice Packets to beneficial owners may seek reimbursement of their reasonable expenses actually

incurred in complying with this Order by providing the Claims Administrator with proper

documentation supporting the expenses for which reimbursement is sought.            Such properly

documented expenses incurred by Nominees in compliance with the terms of this Order shall be

paid from the Settlement Fund.

       7.      CAFA Notice - As provided in the Stipulation, pursuant to the Class Action

Fairness Act, 28 U.S.C. §§1715 et seq. ("CAFA"), no later than ten (10) days following the filing

of the Stipulation with the Court, Goldman Sachs, at its own cost, shall serve proper notice of its

proposed Settlement upon those who are entitled to such notice pursuant to CAFA. No later than

seven (7) days before the Settlement Hearing, Goldman Sachs shall cause to be filed with the Court

proof, by affidavit or declaration, regarding compliance with CAF A § l 715(b).

       8.      Participation in the Settlement - Settlement Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

Fund must complete and submit a Claim Form in accordance with the instructions contained

therein. Unless the Court orders otherwise, all Claim Forms must be submitted on or before

February 5, 2020. Notwithstanding the foregoing, Co-Lead Counsel shall have the discretion, but

not the obligation, to accept late-submitted claims for processing by the Claims Administrator so

long as distribution of the proceeds of the Settlement Fund or Net Settlement Fund is not materially

delayed. By submitting a Claim Form, a person or entity shall be deemed to have submitted to the

jurisdiction of the Court with respect to his, her, or its Claim and the subject matter of the

Settlement.




                                                 6
     Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 20 of 27
         Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 7 of 13




        9.      Each Claim Form submitted must satisfy the following conditions: (i) it must be

properly completed, signed, and submitted in a timely manner in accordance with the provisions

of the preceding paragraph; (ii) it must include any supporting documentation, as is deemed

adequate by Co-Lead Counsel or the Claims Administrator, for the transactions reported therein;

(iii) if the person executing the Claim Form is acting in a representative capacity, a certification of

his, her, or its current authority to act on behalf of the Settlement Class Member must be included

in the Claim Form to the satisfaction of Co-Lead Counsel or the Claims Administrator; and (iv)

the Claim Form must be complete and contain no material deletions or modifications of any of the

printed matter contained therein and must be signed under penalty of perjury. Notwithstanding

the foregoing, Co-Lead Counsel shall have the right, but not the obligation, to waive what they

deem to be formal or technical defects in any Claims submitted in the interest of achieving

substantial justice.

        10.     Any Settlement Class Member who or which does not timely and validly submit a

Claim Form or whose Claim is not otherwise approved by the Court: (i) shall be deemed to have

waived his, her, or its right to share in the Net Settlement Fund; (ii) shall be forever barred from

participating in any distributions therefrom; (iii) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders, and judgments in the Action

relating thereto, including, without limitation, the Judgment or Alternate Judgment, if applicable,

and the Releases provided for therein, whether favorable or unfavorable to the Settlement Class;

and (iv) will be barred from commencing, maintaining, or prosecuting any of the Settled Claims

against each and all of the Released Parties, as more fully described in the Stipulation and Notice.

        11.     Exclusion from the Settlement Class -Any member of the Settlement Class who

or which wishes to exclude himself, herself, or itself from the Settlement Class must request




                                                  7
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 21 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 8 of 13



exclusion in writing and in the manner set forth in the Notice, which shall provide that: (i) any

such request for exclusion from the Settlement Class must be mailed or delivered, such that it is

received by the Claims Administrator at GSE Bond Antitrust Settlement Exclusions c/o A.B. Data,

Ltd., P.O. Box 173001, Milwaukee, WI 53217 on or before January 16, 2020; and (ii) each such

request must: (a) state the name, address, and telephone number of the person or entity seeking

exclusion, and in the case of entities, the name and telephone number of the appropriate contact

person; (b) state that such person or entity requests to be excluded from the Goldman Sachs

Settlement Class in the Action (In re GSE Bonds Antitrust Litigation, Lead Case No. 1: l 9-cv-

01704-JSR (S.D.N.Y.)); (c) provide documents sufficient to prove membership in the Settlement

Class; and (d) be signed by such person or entity requesting the exclusion or an authorized

representative, as well as proof of authorization to submit the request for exclusion if submitted by

an authorized representative. The request for exclusion shall be invalid and have no legal or

binding force or effect unless it provides the required information and is made within the time

stated above, or the request for exclusion is otherwise accepted by the Court.

        12.    Any person or entity who or which requests to be and is excluded from the

Settlement Class shall not be entitled to receive any payment out of the Net Settlement Fund as

described in the Stipulation and Notice.

        13.    Appearance and Objections at Settlement Hearing - Any Settlement Class

Member who or which has not requested exclusion from the Settlement Class may enter an

appearance in the Action, at his, her, or its own expense, individually or through counsel of his,

her, or its own choice, by filing with the Clerk of Court a notice of appearance, and serving copies

of such notice of appearance on Co-Lead Counsel and Goldman Sachs' Counsel at the addresses

set forth in 114 of this Order, such that they are received on or before January 16, 2020, or as the




                                                  8
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 22 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 9 of 13



Court may otherwise direct. Any Settlement Class Member who does not enter an appearance will

be represented by Co-Lead Counsel.

       14.     Any Settlement Class Member may file a written objection to the proposed

Settlement, proposed Plan of Distribution, and/or application for an award of attorneys' fees,

reimbursement of Litigation Expenses, and any service awards for Plaintiffs and appear and show

cause, if he, she, or it has any cause, why any of the foregoing should not be approved; provided,

however, that no Settlement Class Member shall be heard or entitled to contest the approval of the

terms and conditions of any aspect of the proposed Settlement, proposed Plan of Distribution,

and/or application for an award of attorneys' fees, reimbursement of Litigation Expenses, and any

service awards for Plaintiffs, unless that person or entity has filed a written objection with the

Court and served copies of such objection on Co-Lead Counsel and Goldman Sachs' Counsel at

the addresses set forth below such that they are received on or before January 16, 2020, or as the

Court may otherwise direct.

                       Co-Lead Counsel                              Goldman Sachs' Counsel

   Scott+Scott Attorneys at Law         Lowey Dannenberg,          Sullivan & Cromwell LLP
               LLP                               P.C.             Attn: Richard C. Pepperman
   Attn: Christopher M. Burke         Attn: Vincent Briganti                    II
        600 W. Broadway                  44 South Broadway              125 Broad Street
           Suite 3300                         Suite 1100             New York, NY 10004
      San Diego, CA 92101             White Plains, NY 10601       peppermanr@sullcrom.com
     cburke@scott-scott.com            v briganti@lowey.com

       15.     Any objections, filings, or other submissions by the objecting Settlement Class

Member must: (i) state the name, address, and telephone number of the person or entity objecting

and must be signed by the Settlement Class Member (an attorney's signature is not sufficient);

(ii) state the name of the Action (In re GSE Bonds Antitrust Litigation, Lead Case No. 1: 19-cv-

01704-JSR (S.D.N.Y.)) and the settlement to which the objection applies; (iii) contain a statement




                                                9
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 23 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 10 of 13



of the Settlement Class Member's objection or objections, and the specific reasons for each

objection, including any legal and evidentiary support the Settlement Class Member wishes to

bring to the Court's attention; (iv) state whether the objection applies only to the Settlement Class

Member, a specific subset of the Settlement Class, or the entire Settlement Class; and (v) include

documents sufficient to prove the Settlement Class Member's membership in the Settlement Class.

Objectors who enter an appearance and desire to present evidence at the Settlement Hearing in

support of their objection must also include in their written objection or notice of appearance the

identity of any witnesses they may call to testify and any exhibits they intend to introduce into

evidence at the hearing.

       16.     Any Settlement Class Member who or which does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her, or its right to object to any

aspect of the proposed Settlement, proposed Plan of Distribution, and/or application for an award

of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs,

and shall be forever barred and foreclosed from objecting to the fairness, reasonableness, or

adequacy of any of the foregoing from otherwise being heard concerning any of the foregoing in

this or any other proceeding.

        17.    Notice and Administration Costs - All reasonable Notice and Administration

Costs up to $250,000 shall be paid as set forth in the Stipulation without further order of the Court.

Any Notice and Administration Costs in excess of $250,000 may be paid from the Settlement Fund

only with the approval of the Court.

        18.    Settlement Fund - The contents of the Settlement Fund held by Huntington

National Bank (which the Court approves as the Escrow Agent), shall be deemed and considered

to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until




                                                  10
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 24 of 27
         Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 11 of 13



such time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the

Court.

         19.   Taxes - Co-Lead Counsel are authorized and directed to prepare any tax returns

and any other tax reporting form for or in respect to the Settlement Fund, to pay from the

Settlement Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform

all obligations with respect to Taxes and any reporting or filings in respect thereof without further

order of the Court in a manner consistent with the provisions of the Stipulation.

         20.   Termination of Settlement - If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

to occur, this Order shall be vacated, rendered null and void and be of no further force and effect,

except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

rights of Plaintiffs, the other Settlement Class Members, and Goldman Sachs, and the Parties shall

revert to their respective positions in the Action as of October 2, 2019, as provided in the

Stipulation.

         21.   Use of This Order - Neither this Order, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Distribution contained therein (or

any other plan of Distribution that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith): (i) shall be offered against any of the Released Parties as evidence of, or construed as,

or deemed to be evidence of any presumption, concession, or admiss~on by any of the Released

Parties with respect to the truth of any fact alleged by Plaintiffs or the validity of any claim that

was or could have been asserted, or the deficiency of any defense that has been or could have been




                                                 11
    Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 25 of 27
        Case 1:19-cv-01704-JSR Document 336 Filed 12/11/19 Page 12 of 13



asserted, in this Action or in any other litigation, or of any liability, negligence, fault, or other

wrongdoing of any kind of any of the Released Parties or in any way referred to for any other

reason as against any of the Released Parties, in any civil, criminal, or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; (ii) shall be offered against any of the Settling Plaintiff Parties, as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Settling Plaintiff Parties that any of their claims are without merit, that any of the Released
                                                                           '
Parties had meritorious defenses, or that damages recoverable under the operative complaint would

not have exceeded the Settlement Amount, or with respect to any liability, negligence, fault, or

wrongdoing of any kind, or in any way referred to for any other reason as against any of the Settling

Plaintiff Parties, in any civil, criminal, or administrative action or proceeding, other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation; or (iii) shall be

construed against any of the Released Parties or Settling Plaintiff Parties as an admission,

concession, or presumption that the consideration to be given under the Settlement represents the

amount which could be or would have been recovered after trial; provided, however, that if the

Stipulation is approved by the Court, the Parties, the Released Parties, the Settling Plaintiff Parties,

and their respective counsel may refer to it to effectuate the protections from liability granted

thereunder or otherwise to enforce the terms of the Settlement.

        22.     All proceedings in the Action with respect to Released Parties are stayed until

further order of the Court, except as may be necessary to implement the Settlement set forth in the

Stipulation or comply with the terms thereof.           Pending final determination of whether the

Settlement set forth in the Stipulation should be approved, each Plaintiff and each Settlement Class

Member, either directly, representatively, or in any other capacity, is enjoined from prosecuting in




                                                   12
             Case
              Case1:19-cv-01704-JSR
                    1:19-cv-01704-JSR Document
                                       Document 337
                                                336 Filed
                                                    Filed 12/12/19 Page13
                                                          12/11/19 Page 26ofof13
                                                                               27




     any forum any Settled Claim or assisting any third party in commencing or maintaining any suit

     against any Released Parties related in any way to any Settled Claim.

              23.    Supporting Papers - Co-Lead Counsel shall file the opening papers in support of

     final approval of the proposed Settlement, the Plan of Distribution, and the application for an award

     of attorneys' fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs no

     later than January 6, 2020; and reply papers, if any, shall be filed no later than February 18, 2020.

              24.    Summary of Deadlines - The Settlement, as preliminarily approved in this Order,

     shall be administered according to their terms pending the Settlement Hearing. Deadlines arising

     under the Settlement and this Order include, but are not limited to, the following:

        •     Notice: to commence not later than 10 business days after entry of this Order ("Notice
              Date");

         •    Application for attorneys' fees and Litigation Expenses ("Fee Application"): January 6,
              2020;

         •    Motion for Final Approval of the Settlement ("Final Approval Motion"): January 6, 2020;

         •    Objection Deadline: January 16, 2020;

         •    Opt-Out Deadline: January 16, 2020;

         •    Claims Deadline: February 5, 2020;

         •    Replies in Support of Final Approval and Fee Motion: February 18, 2020; and

         •    Settlement Hearing: February 28, 2020 at 2:00 p.m.

              25.    The Court retains jurisdiction to consider all further applications arising out of or




                                                                        g_Af~-
     connected with the proposed Settlement.      A   :::--#b_ .                              /L ,-J.J .
                                                                                                 A



--            .1,. i ~                           I'~~                   &    ~                ~\ ~
~             SOORDEREJ5\.~                    ~ ~
                                                               H ~ S. RAKOFF
                                                               United States District Judge
     DATED:



                                                         13
       Case 1:19-cv-01704-JSR Document 337 Filed 12/12/19 Page 27 of 27




Endorsement on 19cvl 704                                                         ..   ...
26. A memorandum setting forth the reasons for this approval will issue in due course.
